COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00993-CV
 Style:                   Massachusetts Bay Insurance Company, named as “Fictitious Party
                          Hanover Insurance Group (on Behalf of Massachusetts Bay Insurance
                          Company)” v. Newbern Brown Adkins, et al.
 Date motion filed*:      April 24, 2019
 Type of motion:          Fourth Motion for Extension of Time to File Appellees’ Brief
 Party filing motions:    Appellees’ counsel Glen W. Morgan and John Werner
 Document to be filed:    Appellees’ Brief; Supplemental Clerk’s Record

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 January 30, 2019
        Number of extensions granted:          3     Current Due Date: May 1, 2019
        Date Requested:                    May 31, 2019

Ordered that motion is:
      ☒ Granted
              If document is to be filed, document due: May 31, 2019.
              ☒ No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _The Clerk of this Court’s April 30, 2019 notice has requested that the district
      clerk file a supplemental clerk’s record with the missing documents within 10 days.__
      Accordingly, appellees’ fourth motion for an extension of time to file their brief is granted
      until May 31, 2019, but no further extensions will be granted. If the supplemental
      clerk’s record is not timely filed, appellees may put an uncertified copy of those documents
      in the appendix to their brief, with a footnote that the certified copies have been requested
      from the district clerk. See TEX. R. APP. P. 38.1(k)(2) (“The appendix may contain any
      other item pertinent to the issues or points presented for review.”)____________________

Judge’s signature: ___/s/ Justice Evelyn V. Keyes_______
                   x Acting individually        Acting for the Court
Date: ___May 2, 2019___